Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

	The application of Uysal Dagdelen for Wearable RFID System filed 2/07/22 has been examined. Claims 1-18 are pending.



Claim Rejections - 35 USC § 102
 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3, 8,9,11 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Le US Patent 7522050.


        Regarding claim 1, Le teaches a radio frequency identification (RFID) system, comprising: an RFID reader (col. 2 lines 49-55);

a transmitting antenna capable of transmitting an interrogating radio frequency (RF) signal when driven by the RFID reader (col. 6 lines 49-53);

a sensor, wherein the sensor senses a change in a physical environment and generates sensor information (col. 6 lines 10-11);

an event recognition module, wherein the event recognition module processes the sensor information to recognize a triggering event, wherein when the event recognition module recognizes the triggering event, a trigger event message is transmitted to the RFID reader, wherein upon receipt of the trigger event message the RFID reader drives the transmitting antenna to transmit the interrogating RF signal (col. 6 lines 5-25), wherein upon incidence of the interrogating RF signal on an RFID tag, a response RF signal is produced; and a receiving antenna, wherein the receiving antenna receives the response RF signal, wherein the RFID reader receives the response RF signal from the receiving antenna (col. 6 lines 20-25, col. 6 lines 45-52).

       Regarding claim 2, Le teaches the transmitting antenna is the receiving antenna (col. 6 lines 49-50).

     Regarding claim 3, Le teaches the event recognition module transmits the trigger event message to the RFID reader via a wireless or a wired interface (col. 6 lines 11-12).
       Regarding claims 8-9, Le teaches the sensor comprises a user input interface and the triggering event comprises receiving certain input via the user input (col. 5 lines 32-44).

       Regarding claim 11, Le teaches the change in environment is represented by a change in motion (col. 6 lines 10-11).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nishitani et al. US Patent 6523752.
         Regarding claim 17, Le teaches a method of identifying an object when the object is moved by a user, comprising: providing a host system comprising a processing unit and a memory (col. 6 lines 46-60);

driving a transmitting antenna to transmit an interrogating RF signal (col 5 lines 60-65), wherein upon incidence of the interrogating RF signal on an RFID tag attached to an object, a response RF signal is produced, wherein the response RF signal is encoded with signal information (col. 5 lines 60-65); positioning an RFID system on a user, wherein the RFID system comprises: a receiving antenna that receives the response RF signal (col. 6 lines 33-36); and an RFID reader that receives the response RF signal from the receiving antenna and transmits the response RF signal to the host system; and having the user move the object (col. 5 line 60-col. 6 line 3),
wherein the transmitting antenna is driven to transmit the interrogating RF signal automatically, and independent of any additional intentional movement by the user, when the user moves the object (col. 5 lines 60-65).
wherein the host system receives the response RF signal, the processing unit decodes the response RF signal to obtain the signal information, and the host system identifies the object in the memory based on the signal information obtained from the response RF signal (col. 6 lines 46-61).
Claim(s) 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wagner et al. US Patent Application Publication 20060167152. 
          Regarding claim 18, Wagner teaches a method of interrogating one or more RFID tags, comprising:

driving a transmitting antenna at a first power level to transmit a first interrogating RF signal, wherein upon incidence of the first interrogating RF signal on zero or more of a set of RFID tags, a corresponding zero or more first response RF signals are produced (paragraph 030);

receiving at least zero of the zero or more first response RF signals via a receiving RF antenna within a certain time period (paragraph 030);
choosing a second power level to be used to drive the transmitting antenna based on the at least zero of the zero or more first response RF signals received within the certain time period (paragraph 032);

driving the transmitting antenna at the second power level to transmit a second interrogating RF’ signal, wherein upon incidence of the second interrogating RF signal on one or more of the set of RFID tags, a corresponding one or more second response RF signals are produced (paragraph 032); and

receiving at least one of the one or more second response RF signals via the receiving RF antenna (paragraph 033).




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Le US Patent 7522050 in view of Maloney US Patent 7336174.
Regarding claim 4, Le is silent on teaching the event recognition module transmits the trigger event message to the RFID reader via a backplane. Maloney in an analogous art teaches a RFID reader communicating over a backplane (col. 17 lines 2-9).

It would have been obvious to one of ordinary skill in the art  at the time of the invention to modify the system of Le as disclosed by Maloney because the use of the backplane as a communication means is based on the application environment in which the RFID reader is used.


           Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Le US Patent 7522050 in view of Diorio et al. US Patent 7026935.

          Regarding claim 5, Le teaches the event recognition module also processes the sensor information to recognize an application event, wherein when the event recognition module recognizes the application event, an application event message is transmitted to the RFID reader (col. 6 lines 10-21) but is silent on teaching upon receipt of the application event message the RFID reader causes an adjustment of at least one system setting. Diorio et al. in an analogous art teaches upon receipt of the application event message the RFID reader causes an adjustment of at least one system setting (col. 10 lines 6-29).

         It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Le as disclosed by Diorio because such modification provide an improvement by allowing the system to be optimized based on the application environment in which the RFID system operates.

          Regarding claim 6, Le teaches the system setting comprises a power output level to drive the transmitting antenna (col. 3 lines 15-17).
           Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Le US Patent 7522050 in view of Diorio et al. US Patent 7026935 and further in view of Barnett et al. US Patent 8058995.

         Regarding claim 7, Le in view of Diorio et al. is silent on teaching at least one system setting comprises a band used to transmit the interrogating RF signal, Barnett et al. in analogous art teaches at least one system setting comprises a band used to transmit the interrogating RF signal (col. 7 lines 9-32).

              It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Le in view of Diorio as disclosed by Barnett because such modification provide an improvement by allowing the system to be optimized based on the application environment in which the RFID system operates.


           Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Le US Patent 7522050 in view of Logan et al. US Patent 20070080930.

          Regarding claim 10, Le is silent on teaching the input comprises a voice command. Logan et al. in an analogous art teaches the use of voice command to operate an RFID reader as an alternative to the automatic operation of the RFID reader (paragraph 073).
            It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system Le as disclosed by Logan et al. because using in a voice command to control the operation of the RFID reader represents an alternative to the automatic operation of the RFID reader.

        Claims 12-13, 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Le US Patent 7522050 in view of Case, Jr. US Patent 7579946.

           Regarding claims 12-13, Le is silent on teaching the sensor is removably attached to a user. Case, Jr. in an analogous art teaches an accelerometer removably attached to a user for detecting motion (col. 11 line 42-col. 12 line 6).

           It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Le as disclosed by Case, Jr. because the system of Le include a sensor for detecting a motion and attaching a sensor to a user is based on the application environment in which the RFID system is employed.
         Regarding claim 15, Le teaches an event recognition module for recognizing a movement pattern and transmitting a trigger event message when movement pattern is recognize (col. 6 lines 10-21).


         Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Le US Patent 7522050 in view of Case, Jr. US Patent 7579946 and further in view of Calvarese et al. US Patent 7769542.

          Regarding claim 14, Le is silent on teaching the sensor comprises a gyroscope. Calvarese et al. in an analogous art teaches the use of a gyroscope to location information (col. 3 lines 38-52).

           It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of le in view of Case, Jr. to include a gyroscope because the system of Le in view of Case, Jr. requires a sensor to detect a physical characteristic and the use of the gyroscope is based on the application environment in which the RFID system is deployed.

          Claims 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Le US Patent 7522050 in view of Case, Jr. US Patent 7579946 and further in view of Kister et al. US Patent 7307523.

       Regarding claims 16, Le in view of Case, Jr. is silent on teaching movement pattern is determined during a training period. Kister in an analogous art teaches a movement pattern is recognized during a training period and performing a predetermined action when a movement pattern is recognized (col. 1 line 64-col. 2 line 12). 
        It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Le in view of Case, Jr. as disclosed by Kister because this represent an improvement over the system of Le in view of Case, Jr. by basing the predetermined action on a specific pattern of movement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683